ALLEN, J.
1. A permit by a municipality to an owner of real property abutting upon a public street to erect gasoline pumps in such public street constitutes a mere revocable license.
2. A lessor from an owner of real property abutting upon a public street acquires no right by virtue of his lease of such abutting property which entitles such lessee permanently to appropriate any part of such public street to use for private business purpose.
3. An ordinance which in substance provides that all gasoline filling stations or other automotive services which are maintained and operated in or upon any sidewalk or sidewalk spaces of a municipality, are declared to be obstructions to public travel and public nuisances, and directs the abatement of the same by the officials of the municipality and makes it a misdemeanor to fail to remove or to maintain or operate any such pumps, filling stations or other automotive services in such sidewalks or sidewalk spaces, is a valid and constitutional enactment and does not contravene Article XIV, Section 1, of the Amendments to the Constitution of the United States, nor Article 1, Section 19, of the Constitution of the State of Ohio.
Petition in error dismissed.
(Marshall, CJ., Day Kinkade, Robinson and Matthias, JJ., concur. Jones, J., concurs in the judgment.)